DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract describes a inclination sensor and the components it includes, however it fails to disclose an improvement made by the inclination sensor to the art. Is it more compact? Is it more efficient? Does it have a longer operational lifespan?  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PRESSURE SENSOR INCLUDING HEIGHT DETERMINATION WITH IMPROVED FLEXIBILITY AND RELIABILITY
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 8-11 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “relation” in claims 1, 6, 8-11 and 18-19 is a relative term which renders the claim indefinite. The term “relation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding these claims it is unclear what the positional orientation is of the two respective components and/or unclear the direction or adjustment correlation being made between components and/or pressure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metronom Indevermessung GMBH DE4326706 (hereinafter “Metronom”).
Regarding claim 1, Metronom discloses an inclination sensor (Abstract, Col 1 line 36-44) for determining an angle of inclination relative to the vertical direction defined by the gravitational field, comprising: a fluid container (Fluid-filled pipe, See Fig 1), filled with a fluid which is sealed in a gastight manner against an external atmosphere by said fluid container as a connecting fluid (Fig 1), a first pressure sensor pair having a first and a second pressure sensor (pressure sensor and reference sensor), wherein the first and second pressure sensors are arranged in an edge region of the fluid container such that they are connected to each other by the connecting fluid (Fig 1, Col 1 line 23), and have a fixed and defined positional relation to each other and are thus a fixed and defined distance apart, and wherein the first and the second pressure sensor are each configured to measure a hydrostatic pressure in the connecting fluid (Col 1 lines 49-50), and a processor which is configured: to determine a relative height (h) in the direction of gravity between the first and the second pressure sensor based on the hydrostatic pressures measured by the first and second pressure sensor (Col 1 line 49-51), wherein the measured hydrostatic pressures can be assigned by the processor to an identical common measurement time (Col 1 line 37-51), and to determine an angle of inclination with respect to the vertical direction based on the determined relative height (h) and the fixed and defined distance apart of the pressure sensors (Col 1 line 37-54).
Regarding claim 4, Metronom discloses a first pressure sensor pair has at least one additional first and one additional second pressure sensor, and the processor is configured to average the hydrostatic pressures measured by the first pressure sensors and to average the hydrostatic pressures measured by the second pressure sensors and to determine an angle of inclination based on the results. (Col 1 line 37-54)
Regarding claim 5, Metronom discloses the fluid container is a tube or hose with two opposite ends and the first pressure sensor is arranged at one end and the second pressure sensor at the other end of the tube or hose opposite the first end. (Col 1 line 37-54)
Regarding claim 6, Metronom discloses a housing, having the tube or hose, the sensors and the processor, wherein the positional relation and the distance apart of the pressure sensors is fixed and defined by the housing. (See Fig 1, Col 1 line 37-54)
Regarding claim 7, Metronom discloses the hose is a spiral hose with two opposite ends and the first pressure sensor is arranged at one end and the second pressure sensor at the other end of the spiral hose opposite the first end. (See Fig 1, Col 1 line 37-54)
Regarding claim 8, Metronom discloses a telescopic housing, having the spiral hose, the sensors and the processor, wherein the positional relation and the distance of the pressure sensors apart is fixed and defined by the telescopic housing, the telescopic housing has mainly two housing parts, and each housing part fixes one of the two ends of the spiral hose and one pressure sensor, and the two housing parts can be moved relative to each other along a common axis to defined positions. (See Fig 1, Col 1 line 37-54)
Regarding claim 9, Metronom discloses pressure sensor pairs and in that the pressure sensor pairs are arranged on pressure sensor pair axes arranged at a defined angle relative to each other, orthogonal to each other, and the processor is also configured: to determine in pairs a relative height in the direction of gravity between two pressure sensors of each pressure sensor pair based on the hydrostatic pressures measured by the two pressure sensors, wherein the hydrostatic pressures measured by the two pressure sensors of each pair can be assigned by the processor to an identical common measurement time, and to determine at least one angle of inclination in relation to the vertical direction based on a relative height determined in pairs for a pressure sensor pair and the fixed and defined distance between the two pressure sensors of the pressure sensor pair. (See Fig 1, Col 1 line 37-54)
Regarding claim 10, Metronom discloses the fluid container is shaped like a disk or plate and has two main surfaces substantially parallel to each other, and the pressure sensors of a pressure sensor pair are arranged opposite each other with respect to a centre of the fluid container designed in the shape of a disk or plate, in the edge region of said container, and/or the fluid container is toroidal in shape and has a rotational axis, and the pressure sensors of a pressure sensor pair are arranged opposite each other in relation to the rotational axis in the region of an outer circumference of the toroidal fluid container, and/or the fluid container is spherical and has a sphere centre, and the pressure sensors of a pressure sensor pair are arranged opposite each other in the edge region of the sphere with respect to the centre of the latter, and/or the additional pressure sensor pairs correspond to a second and a third pressure sensor pair with a third, fourth, fifth and sixth pressure sensor, the fluid container is cube-shaped, in particular having six cube surfaces and a cube centre, and the pressure sensors of a pressure sensor pair are arranged opposite each other in relation to the cube centre in the region of the cube faces, and each pressure sensor is assigned to one cube surface, and/or the cube-shaped fluid container has a connecting channel, which is filled with the connecting fluid and is designed to connect the pressure sensors of at least one pressure sensor pair via the connecting fluid, in particular to connect the pressure sensors of the three pressure sensor pairs to each other via the connecting fluid, wherein the connecting channel has three connecting sub-channels, and two pressure sensors of a pressure sensor pair are assigned to each connecting sub-channel and the connecting sub-channels are designed to connect the two pressure sensors of the respectively assigned pressure sensor pair via the connecting fluid, in particular wherein the three connecting sub-channels are arranged orthogonally to each other, and/or the inclination sensor having a pressure equalization vessel, wherein the pressure equalization vessel is configured to set and maintain constant a base pressure in the fluid container, and/or to equalize and/or limit an excess or negative pressure in the fluid container in relation to an external air pressure. (See Fig 1, Col 1 line 37-54)
Claim(s) 11 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junker et al US20150069814 (hereinafter “Junker”).
Regarding claim 11, Junker discloses a device (shield support frame-10 includes a flexible hose level-17) for the determination of relative heights (h) between two points, comprising: a connecting hose (hose-18) filled with a liquid, with two opposite ends, a first and a second pressure sensor (pressure sensors-19 and 20), arranged at the opposite ends of the connecting hose (sensors are arranged at the upper and lower ends of hose-18), wherein the pressure sensors are connected to one another via the liquid and the liquid is sealed from the outside in a gastight manner by the connecting hose (Paragraph 0030-0033), and wherein the first pressure sensor (pressure senseor-19) is configured to measure a hydrostatic pressure of the liquid at the one end of the connecting hose in the liquid and the second pressure sensor (pressure sensor-20) is configured to measure a hydrostatic pressure of the liquid at the other end of the connecting hose that is opposite to the one end, in the liquid, and a processor (Paragraph 0030-0035) that is configured to determine a relative height between a first reference point with a fixed positional relationship to the first pressure sensor and a second reference point with a fixed positional relationship to the second pressure sensor on the basis of the hydrostatic pressures measured by the first and second pressure sensors, wherein the measured hydrostatic pressures can be assigned by the processor to the same common measurement time point, and the determination of the relative height (h) takes place on that basis, wherein the device has further pressure sensors (sensors-29 and 34) at each end of the connecting hose, wherein the pressure sensors at the respective end of the connecting hose are arranged around a common centre point (Paragraph 0035-0036) and have a fixed positional relationship to one another, and wherein the processor is configured: to determine the relative height (h) on the basis of mean values of the pressures measured by means of the pressure sensors at the respective end of the connecting hose, and/or to determine an orientation of the respective end of the connecting hose in relation to a reference point on the basis of the pressures measured at the respective end of the connecting hose by means of the pressure sensors, in particular pressure differences, and also to determine the relative height (h) on the basis of the orientation (Paragraph 0030-0036, Fig 1-4).
Regarding claim 16, Junker discloses the connecting hose: comprises a first and a second hose compartment, the hose compartments are separate from one another and extend adjacent to one another along the connecting hose, the first hose compartment is filled with the liquid connecting the pressure sensors and the second hose compartment provides a circulation region for a medium that can move therein. (Paragraph 0030-0036, Figs 1-4)
Regarding claim 17, Junker discloses multiple reference points with a fixed positional relationship to the pressure sensor are assigned to a pressure sensor. (Figs 1-4, Paragraph 0031,0034)
Regarding claim 18, Junker discloses a respective orientation measuring module at both ends of the connecting hose, wherein the orientation measuring modules comprise at least one acceleration sensor and are configured to determine the orientation of the respective pressure sensor in relation to a reference point with a fixed positional relationship to the respective pressure sensor, and the processor is configured to determine the relative height (h) on the basis of the orientation of the pressure sensors and/or by a pressure compensating vessel at one end of the connecting hose, wherein the pressure compensating vessel is configured to establish and hold constant a base pressure in the connecting hose, and/or to compensate for and/or limit an excess or negative pressure in the connecting hose with respect to an external air pressure, wherein the respective components are integrated into a respective housing, designed and configured to be hand-carried, at each end of the connecting hose. (Figs 1-4, Paragraph 0031, 0034)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Metronom Indevermessung GMBH DE4326706 (hereinafter “Metronom”) in view of Saarbergwerke AG DE29709876 (hereinafter “Saarbergwerke”).
Regarding claim 2, Metronom discloses the inclination sensor according to claim 1.
However, Metronom fails to disclose a first and a second temperature sensor, wherein: each of the temperature sensors is assigned to a pressure sensor, the first temperature sensor is configured to measure the temperature at the first pressure sensor, in particular in the connecting fluid, the second temperature sensor is configured to measure the temperature at the second pressure sensor, in particular in the connecting fluid, and the processor is configured to determine the relative height in the direction of gravity and the angle of inclination, also based on the measured temperatures, in particular based on a measured temperature difference, wherein a temperature gradient between the two pressure sensors that is present in the connecting fluid is also taken into account in determining the angle of inclination. Saarbergwerke discloses a first and a second temperature sensor, wherein: each of the temperature sensors is assigned to a pressure sensor, the first temperature sensor is configured to measure the temperature at the first pressure sensor, in particular in the connecting fluid, the second temperature sensor is configured to measure the temperature at the second pressure sensor, in particular in the connecting fluid, and the processor is configured to determine the relative height in the direction of gravity and the angle of inclination, also based on the measured temperatures, in particular based on a measured temperature difference, wherein a temperature gradient between the two pressure sensors that is present in the connecting fluid is also taken into account in determining the angle of inclination. (Paragraph 0026-0028, 0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Saarbergwerke into Metronom for the purpose of increasing result accuracy. The modification would allow for taking into account the temperature during pressure readings and adjusting the results accordingly to minimize errors.
Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Metronom Indevermessung GMBH DE4326706 (hereinafter “Metronom”) in view of Girardey et al US20130124143 (hereinafter “Girardey”).
Regarding claim 3, Metronom discloses the inclination sensor according to claim 1
However, Metronom fails to disclose a synchronizer, wherein the pressure sensors and/or temperature sensors are electrically connected to each other, wherein the synchroniser is configured to synchronize a first measurement time, at which the first pressure and/or temperature sensor measures, with a second measurement time, at which the second pressure and/or temperature sensor measures, by means of an electrical trigger signal, or to synchronize hydrostatic pressures and/or temperatures measured asynchronously by the pressure sensors and/or temperature sensors over time, wherein the measured hydrostatic pressures and/or temperatures can be assigned to an identical common measurement time based on the result. Girardey discloses a synchroniser, wherein the pressure sensors and/or temperature sensors are electrically connected to each other, wherein the synchroniser is configured to synchronize a first measurement time, at which the first pressure and/or temperature sensor measures, with a second measurement time, at which the second pressure and/or temperature sensor measures, by means of an electrical trigger signal, or to synchronize hydrostatic pressures and/or temperatures measured asynchronously by the pressure sensors and/or temperature sensors over time, wherein the measured hydrostatic pressures and/or temperatures can be assigned to an identical common measurement time based on the result. (Fig 2, Paragraph 0038, 0043)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Girardey into Metronom for the purpose of increasing result accuracy. The modification would allow for correcting the detected results based on specific time ranges.
Claim(s) 12 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Junker et al US20150069814 (hereinafter “Junker”) in view of Saarbergwerke AG DE29709876 (hereinafter “Saarbergwerke”).
Regarding claim 12, Junker discloses the device according to claim 11.
However, Junker fails to disclose a first and a second temperature sensor, wherein: each of the temperature sensors is assigned to a pressure sensor, the first temperature sensor is configured to measure the temperature at the first pressure sensor, in particular in the liquid, the second temperature sensor is configured to measure the temperature at the second pressure sensor, in particular in the liquid, and the processor is configured to determine the relative height (h) also on the basis of the measured temperatures, in particular in order to take thermal influences on the relative height (h) into consideration. Saarbergwerke discloses a first and a second temperature sensor, wherein: each of the temperature sensors is assigned to a pressure sensor, the first temperature sensor is configured to measure the temperature at the first pressure sensor, in particular in the liquid, the second temperature sensor is configured to measure the temperature at the second pressure sensor, in particular in the liquid, and the processor is configured to determine the relative height (h) also on the basis of the measured temperatures, in particular in order to take thermal influences on the relative height (h) into consideration. (Paragraph 0026-0028, 0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Saarbergwerke into Junker for the purpose of increasing result accuracy. The modification would allow for taking into account the temperature during pressure readings and adjusting the results accordingly to minimize errors.
Regarding claim 15, Junker discloses the device according to claim 11.
However, Junk fails to disclose temperature sensors, wherein: the connecting hose comprises multiple temperature measurement regions distributed over its length, at least one of the further temperature sensors is assigned to each temperature measurement region, the further temperature sensors are configured to measure the temperature in the assigned temperature measurement region, in particular in the liquid, and the processor is configured to determine the relative height (h) also on the basis of the temperatures measured in the temperature measurement regions of the connecting hose, in particular in order to take thermal influences on the relative height (h) into consideration. Saarbergwerke discloses temperature sensors, wherein: the connecting hose comprises multiple temperature measurement regions distributed over its length, at least one of the further temperature sensors is assigned to each temperature measurement region, the further temperature sensors are configured to measure the temperature in the assigned temperature measurement region, in particular in the liquid, and the processor is configured to determine the relative height (h) also on the basis of the temperatures measured in the temperature measurement regions of the connecting hose, in particular in order to take thermal influences on the relative height (h) into consideration. (Paragraph 0026-0028, 0033)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Saarbergwerke into Junker for the purpose of increasing result accuracy. The modification would allow for taking into account the temperature during pressure readings and adjusting the results accordingly to minimize errors.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Junker et al US20150069814 (hereinafter “Junker”) in view of Girardey et al US20130124143 (hereinafter “Girardey”).
Regarding claim 13, Junker discloses the device according to claim 11.
However, Junker fails to disclose a synchronizer, wherein the synchronizer is configured to synchronize a first measurement time point at which the first pressure and/or temperature sensor measures with a second measurement time point at which the second pressure and/or temperature sensor measures, wherein the processor is configured to assign the measured hydrostatic pressures to the same, common measurement time point on the basis of the synchronized measurement time points. Girardey discloses a synchronizer, wherein the synchronizer is configured to synchronize a first measurement time point at which the first pressure and/or temperature sensor measures with a second measurement time point at which the second pressure and/or temperature sensor measures, wherein the processor is configured to assign the measured hydrostatic pressures to the same, common measurement time point on the basis of the synchronized measurement time points. (Paragraph 0038, 0043, Fig 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Girardey into Junker for the purpose of increasing result accuracy. The modification would allow for correcting the detected results based on specific ranges.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Junker et al US20150069814 (hereinafter “Junker”) in view of Wittmann Franz DE2739975 (hereinafter “Wittmann”).
Regarding claim 19, Junker discloses the device according to claim 11.
However, Junk fails to disclose display and/or an input keyboard with operating fields at least one end of the connecting hose, wherein the processor is configured: to display, at the respective end of the connecting hose, information relating to the measured temperatures and pressures, in particular relative height positions of the connecting hose ends and the relative height (h) via the display, and/or to execute instructions that are input via the operating fields of the input keyboard. Wittman discloses display (display device-8) and/or an input keyboard with operating fields at least one end of the connecting hose (hose-5), wherein the processor is configured: to display, at the respective end of the connecting hose, information relating to the measured temperatures and pressures, in particular relative height positions of the connecting hose ends and the relative height (h) via the display, and/or to execute instructions that are input via the operating fields of the input keyboard. (See Paragraphs 0013-0015)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Wittmann into Junker for the purpose of increasing result accuracy. The modification would allow for monitoring the pressure and temperature in real time and adjusting the device accordingly if needed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 4-8 of U.S. Patent No.11428595 to Hinderling et al (from hereinafter “Hinderling”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because in claims 11-19 of the instant application, applicants claims, a device for the determination of relative heights (h) between two points, comprising: a connecting hose filled with a liquid, with two opposite ends, a first and a second pressure sensor, arranged at the opposite ends of the connecting hose, wherein the pressure sensors are connected to one another via the liquid and the liquid is sealed from the outside in a gastight manner by the connecting hose, and wherein the first pressure sensor is configured to measure a hydrostatic pressure of the liquid at the one end of the connecting hose in the liquid and the second pressure sensor is configured to measure a hydrostatic pressure of the liquid at the other end of the connecting hose that is opposite to the one end, in the liquid, and a processor that is configured to determine a relative height between a first reference point with a fixed positional relationship to the first pressure sensor and a second reference point with a fixed positional relationship to the second pressure sensor on the basis of the hydrostatic pressures measured by the first and second pressure sensors, wherein the measured hydrostatic pressures can be assigned by the processor to the same common measurement time point, and the determination of the relative height (h) takes place on that basis, wherein the device has further pressure sensors at each end of the connecting hose, wherein the pressure sensors at the respective end of the connecting hose are arranged around a common centre point and have a fixed positional relationship to one another, and wherein the processor is configured: to determine the relative height (h) on the basis of mean values of the pressures measured by means of the pressure sensors at the respective end of the connecting hose, and/or to determine an orientation of the respective end of the connecting hose in relation to a reference point on the basis of the pressures measured at the respective end of the connecting hose by means of the pressure sensors, in particular pressure differences, and also to determine the relative height (h) on the basis of the orientation. Hinderling discloses  device for determining relative heights between two points, the device comprising: a connecting hose filled with a liquid, with two opposite ends; a first and a second pressure sensor arranged at the opposite ends of the connecting hose, wherein the pressure sensors are connected to one another via the liquid and the liquid is sealed from the outside in a gastight manner by the connecting hose, and wherein the first pressure sensor is configured to measure a hydrostatic pressure of the liquid at the one end of the connecting hose in the liquid and the second pressure sensor is configured to measure a hydrostatic pressure of the liquid at the other end of the connecting hose that is opposite to the one end, in the liquid; a synchronizer; a respective wireless module at each end of the connecting hose; and a processor configured to determine a relative height between a first reference point with a fixed positional relationship to the first pressure sensor and a second reference point with a fixed positional relationship to the second pressure sensor based on the hydrostatic pressures measured by the first and second pressure sensors, wherein the measured hydrostatic pressures are assigned by the processor to the same common measurement time point to the determination of the relative height, wherein: the synchronizer is configured to synchronize a first measurement time point at which the first pressure or temperature sensor measures with a second measurement time point at which the second pressure or temperature sensor measures, wherein the processor is configured to assign the measured hydrostatic pressures to the same, common measurement time point on the basis of the synchronized measurement time points, the sensors are connected to the respective wireless module,
the wireless module is configured to receive and to process a wireless trigger signal, and
in that the synchronizer is configured to synchronize the measurement time points on the basis of a wireless trigger signal, so that the sensors measure pressure or temperature in a synchronized manner on the basis of the wireless trigger signal. Additional limitations found in claim 11 of the instant application can be found in 3 of Hinderling.
	Although the scope of claims 11-19 of the instant application and claims 1-2, and 4-8 of the Hinderling application are very similar, the difference between the present claimed invention and the Hinderling application, is that the instant application recites the same limitations with a higher generality of scope. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Hinderling as a general teaching to arrive at the instant application.
Claim 12 limitations of the instant application correspond to limitations found in claim 2 of Hinderling.
Claim 13 limitations of the instant application correspond to limitations found in claim 1 of Hinderling.
Claim 14 limitations of the instant application correspond to limitations found in claim 1 of Hinderling.
Claim 15 limitations of the instant application correspond to limitations found in claim 4 of Hinderling.
Claim 16 limitations of the instant application correspond to limitations found in claim 5 of Hinderling.
Claim 17 limitations of the instant application correspond to limitations found in claim 6 of Hinderling.
Claim 18 limitations of the instant application correspond to limitations found in claim 7 of Hinderling.
Claim 19 limitations of the instant application correspond to limitations found in claim 8 of Hinderling.
This is a provisional nonstatutory double patenting rejection 
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with the timely filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter: Prior arts such as Metronom and Junker made available do not teach, or fairly suggest, a respective wireless module at each end of the connecting hose, wherein the sensors are connected to the respective wireless module, and the wireless module is configured to receive and to process a wireless trigger signal, and wherein the synchronizer is configured to synchronize the measurement time points on the basis of a wireless trigger signal, so that the sensors measure pressure and/or temperature in a synchronized manner on the basis of the wireless trigger signal.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855